Title: From Benjamin Franklin to William Strahan, 16 November 1745
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. Nov. 16. 1745
I wrote a Line to you via Maryland, and another via New York, lately, enclosing with each a Bill for £15 Sterl. The Third I now send you. I receiv’d the Books and Letter you sent in good Order, and purpose to write for another Parcel of Books by Mesnard who is to sail in 2 or 3 Weeks. I have now every Thing ready for Mr. Hall to go to the W. Indies, but feel some Reluctance to part with him these hazardous Times. He continues to enjoy his Health, as I hope you and yours do, being, Sir with sincere Respect, Your obliged humble Servant
B Franklin
